Citation Nr: 1529969	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  11-13 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an effective date earlier than July 13, 2009, for the grant of service connection for adenocarcinoma of the right lung, based on substitution.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.  He died in October 2012.  The appellant is the Veteran's surviving spouse.  This appeal initially came before the Board of Veterans' Appeals (Board) from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In January 2013, within one year of the Veteran's death, the appellant filed a claim for Dependency and Indemnity Compensation, burial benefits, and accrued benefits.  Accordingly, in May 2015, the RO correctly substituted the appellant as the claimant for the purposes of processing the Veteran's claim to completion.  See 38 U.S.C.A. § 5121A (West 2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  A review of the documents in the Virtual VA file reveals statements and documents that are relevant to procedural aspects of the issue on appeal.  

In a January 2013 rating decision, the VA Pension Center in Milwaukee, Wisconsin, granted service connection for the Veteran's cause of death and granted basic eligibility to Dependents' Education Assistance.  However, it does not appear that the appellant's claim for burial benefits has been addressed.  The Board does not have jurisdiction over this matter and refers them to the Agency of Original Jurisdiction (AOJ) for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

In an April 2011 substantive appeal, the Veteran requested a Travel Board hearing before a Veterans Law Judge (VLJ) at the RO.  In June 2011, he withdrew his Travel Board hearing request and requested a hearing with a VLJ via videoconference from the RO.  In a March 2013 decision, the Board dismissed the Veteran's appeal due to his death.  In that decision, the Board noted that the Veteran withdrew his hearing request in May 2012.  38 C.F.R. § 20.704 (2014).  However, a closer review of the May 2012 letter associated with the Virtual VA file shows that the Veteran indicated that he was unable to attend the scheduled hearing in May 2012 because he was unable to physically travel to the RO in St. Louis due to his illness.  In that statement, he related that neither he nor his representative received notice of the scheduled hearing.  He expressly stated, "I do not want to cancel my hearing or appeal."  He also requested a local alternative to a hearing held at the RO.

Since the submission of that statement, the Veteran has died and the appellant has been substituted as the claimant in the pending appeal.  The appellant has not withdrawn the Veteran's hearing request and she has not been afforded the requested hearing.

A hearing on appeal will be granted if an appellant, or his or her representative, expresses a desire to appear in person.  38 C.F.R. § 20.700 (2014).  Indeed, the importance of responding to a request for a hearing is recognized under 38 C.F.R. 
§ 20.904(a)(3) (2014), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing.

In order to ensure full compliance with due process requirements, therefore, the AOJ must schedule the appellant for the requested hearing.  As videoconference hearings are scheduled by the AOJ, a remand is necessary.  See 38 C.F.R. 
§§ 20.700, 20.704(a) (2014).

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a hearing at the RO in St. Louis, Missouri, in accordance with the Veteran's request.  The appellant should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the appellant withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

